Citation Nr: 1627949	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  13-11 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for gouty arthritis.  

2.  Entitlement to service connection for a neurological/muscular disorder of the lower extremities, to include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Brian G. Quinn, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from January 28, 2004 to December 10, 2004 and on active duty from July 5, 2007 to October 7, 2007.  His service includes a deployment in support of Operation Enduring Freedom in Afghanistan.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis Missouri.  

The Veteran testified at a hearing before the undersigned in April 2016.  A transcript is of record. 

The Board remanded this case in March 2014 for a hearing.  It now returns for appellate review. 

The issue of entitlement to service connection for gouty arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has chronic muscle and neurological symptoms of his bilateral lower extremities that cannot be attributed to a known clinical diagnosis.  



CONCLUSION OF LAW

The criteria for service connection for a neurological/muscular disorder of the lower extremities as due to an undiagnosed illness have been met.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303(a), 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a 'chronic' condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a listed chronic disease (under 38 C.F.R. § 3.309(a) manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology analysis is applicable in cases involving conditions explicitly recognized as chronic diseases under 38 C.F.R.§ 3.309(a)).

Because the Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War, he is a Persian Gulf veteran under 38 C.F.R. § 3.317(e).  VA regulations provide that compensation will be paid for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses to a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability if that disability (i) became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317(a)(1).

For VA purposes, a qualifying chronic disability presently means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; or (B) A medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms such as Chronic fatigue syndrome, Fibromyalgia, or Functional gastrointestinal disorders.  The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained. ' Objective indications of chronic disability' include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(2)-(4).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue, (2) Unexplained rashes or other dermatological signs or symptoms, (3) Headache, (4) Muscle pain, (5) Joint pain, (6) Neurological signs and symptoms, (7) Neuropsychological signs or symptoms, (8) Signs or symptoms involving the upper or lower respiratory system, (9) Sleep disturbances, (10) Gastrointestinal signs or symptoms, (11) Cardiovascular signs or symptoms, (12) Abnormal weight loss, and (13) Menstrual disorders. 38 C.F.R. § 3.317(b).

If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans. See VAOPGCPREC 8-98 at paragraphs 4-5 (Aug. 3, 1998).

Here, the Veteran's service treatment records are negative for any complaints of findings of a neurological disorder of his lower extremities.  In February 2008, approximately 4 four months after his separation form service, he sought treatment for anterior lower extremity pain, described as chronic.  The assessment was exertional impingement syndrome.  Ongoing treatment records showed assessments of bilateral lower extremity pain and peripheral neuropathy, etiology unknown.  The Veteran underwent diagnostic testing, and Dave Rengachary, M.D. provided a written assessment in August 2009.  He stated that a MRI showed nonspecific edematous changes in the medial gastrocnemius muscles, but that EMG/NCS studies were normal.  Dr. Rengachary diagnosed tibial pain of unknown etiology.  He also noted that small fiber peripheral neuropathy was a possibility, but that would require a biopsy of the sural nerve which he felt would not be beneficial.  

The Veteran was afforded a VA examination in January 2011.  The VA examiner concluded that although the medical records indicated small fiber neuropathy, the
distribution was not typical for small fiber neuropathy.  The examiner stated that the Veteran may have an undiagnosed pain syndrome, such as complex regional pain syndrome or some condition such as fibromyalgia, but that he did not feel competent to make such a diagnosis.

In October 2011, the Veteran's treating doctor provided a statement that he was treating the Veteran for idiopathic small fiber peripheral neuropathy.  

In sum, the evidence shows that the Veteran suffers from ongoing, chronic, bilateral tibial pain.  Objective indications shown on diagnostic testing include nonspecific edematous changes in the medial gastrocnemius muscles.  Dr. Rengachary diagnosed tibial pain of unknown etiology.  Also of record are diagnoses of peripheral neuropathy of unknown etiology and idiopathic small fiber peripheral neuropathy.  Resolving doubt in the Veteran's favor, the Board finds that he is shown to have chronic muscle and neurological symptoms of his bilateral lower extremities that cannot be attributed to a known clinical diagnosis.  Therefore, service connection for a neurological/muscular disorder of the lower extremities as due to an undiagnosed illness is warranted.


ORDER

Entitlement to service connection for a neurological/muscular disorder of the lower extremities as due to an undiagnosed illness is granted.


REMAND

While the Board sincerely regrets the delay, the Veteran's claim for service connection for gouty arthritis must be remanded for further development to ensure that it is afforded every consideration. 

A review of the record reveals that the Veteran has not been afforded a VA examination to determine the etiology of his gouty arthritis condition.  Accordingly, the Board finds that he should be provided a VA examination to determine the etiology of this condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's updated treatment records for gouty arthritis.

2.  After the above records have been obtained, schedule the Veteran for a VA examination for his gouty arthritis.  The entire claims file (i.e. the electronic file) must be made available to the examiner for review.

The examiner must provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's gouty arthritis had its clinical onset during active service or is related to any incident of service, to include environmental exposures in Southwest Asia and/or any non-ionizing radiation exposure (i.e., microwave frequency range).  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  

3.  Finally, after completing any other development that may be indicated, readjudicate the claim on appeal. If the benefits sought are not granted, the appellant and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



